Citation Nr: 1003381	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  03-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss disability, 
currently evaluated as 60 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a gastrointestinal disability, to include 
ulcer disease.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1965 to February 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

Procedural history

The Veteran was originally granted service connection for 
bilateral hearing loss disability in a March 1972 rating 
decision.  A noncompensable (zero percent) disability rating 
was assigned.  The Veteran's disability rating was increased 
to 50 percent in an October 1996 rating decision.  A 60 
percent disability rating was assigned by the RO in the 
above-mentioned October 2002 rating decision. 

Service connection for ulcer disease was denied in a February 
1992 rating decision.  The Veteran appealed and his claim was 
denied by the Board in a July 1996 decision. 

In February 2003, the Veteran presented testimony at a 
personal hearing conducted at the RO before a Decision Review 
Officer (DRO).  In November 2008 he testified at a Travel 
Board hearing which was chaired by the undersigned Veterans 
Law Judge at the Detroit RO.  Transcripts of these hearings 
have been associated with the Veteran's claims folder. 

In December 2008, the Board remanded the Veteran's claims for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in September 
2009 by the VA Appeals Management Center (AMC), which 
continued the 60 percent disability rating assigned to the 
Veteran's service-connected bilateral hearing loss disability 
and continued to find that new and material evidence had not 
been received to reopen a claim for service connection for 
ulcer disease.  The case is once again before the Board. 


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's bilateral hearing loss disability is currently 
manifested by no worse than level IX hearing impairment in 
the right ear and level IX hearing impairment in the left 
ear.

2.  In a July 1996 decision, the Board denied service 
connection for ulcer and gastrointestinal disorders.

3.  Evidence received since the July 1996 Board decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a 
gastrointestinal disability, to include ulcer disease.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's bilateral hearing loss disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  The July 1996 Board decision which denied service 
connection for ulcer and gastrointestinal disorders is final. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

3.  Since the July 1996 rating decision, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for ulcer and gastrointestinal disorders, the claim is not 
reopened and the benefit sought on appeal remains denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In December 2008, the Board remanded the case to the AMC in 
order to provide the Veteran with a corrective notice letter 
that complied with the Veterans Claims Assistance Act of 2000 
(VCAA), request the Veteran identify or submit additional 
private treatment records, and provide him with an additional 
audiological examination.  The Veteran's claim was then to be 
readjudicated.

The record reveals that the AMC sent the Veteran a corrective 
VCAA notice letter in February 2009 which requested he 
identify or submit any private treatment records.  An 
audiological examination was conducted in July 2009 and the 
Veteran's claim was readjudicated via the September 2009 
supplemental statement of the case (SSOC).  Thus, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims in letters from the VA dated August 20, 2002, 
April 29, 2003, July 11, 2006, May 19, 2008, and February 6, 
2009, which specifically detailed the evidentiary 
requirements for new and material evidence to reopen a 
previously-denied service connection claim, along with the 
evidentiary requirements for service connection and an 
increased rating.

The July 2006 VCAA notice letter informed the Veteran that 
his previous claim of entitlement to service connection for 
ulcer disease was denied and that this decision was final.  
He was informed that in order for VA to reconsider this 
issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been "submitted to the VA for 
the first time."  Material evidence was explained as 
evidence that pertains to the reason your claim was 
previously denied.  The July 2006 VCAA notice letter further 
informed the Veteran that: "New and material evidence must 
raise a reasonable possibility of substantiating your claim. 
The evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  The 
Board notes that this language complies with the holding of 
the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also 38 C.F.R. § 3.156 (2009).

The Board notes that the language used in the July 2006 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156.  The Board further notes that February 2009 
notice letter provided the Veteran with specific notice as to 
why his claim was denied and what evidence would be material 
to his claim in the last final denial of record.  To wit, the 
Veteran was informed: "Your claim was previously denied 
because the conditions were not shown in medical records 
until many years after service, and there was no competent 
medical evidence relating ulcers or a gastrointestinal 
disorder to a disease or symptomatology noted during service.  
Therefore, the evidence you submit must relate to this 
fact."  As such, the Veteran was advised of the bases for 
the previous denial and what evidence would be necessary to 
reopen the claim.  See Kent supra.  

Further, in the July 2006 VCAA letter, the Veteran was 
informed that to establish an increased rating claim, the 
evidence must show that his service-connected disability had 
gotten worse. 

Crucially, the RO informed the Veteran in July 2006 that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or [from] the 
Social Security Administration."  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies 
of Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The July 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Veteran was informed as to the law pertaining 
to the assignment of a disability rating and effective date 
as the Court required in Dingess in the July 2006 letter.

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shinseki, 590 
F.3d 1270 (Fed. Cir. 2009).  The Court has held that a notice 
letter must inform the Veteran (1) that, to substantiate a 
claim, the Veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity and the effect that worsening has on the claimant's 
employment; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment; and (4) of examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, 590 F.3d 1270 (Fed.Cir. 2009).

The Veteran was provided with notice that complied with 
Court's decision in Vazquez-Flores v. Peake in a letter from 
the RO dated May 19, 2008.  The Board recognizes that this 
letter, along with the July 2006 VCAA letter discussed above, 
was mailed to the Veteran after adjudication of the claim by 
the RO.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, the Veteran's claim was readjudicated in the August 
2008 and September 2009 supplemental statement of the cases 
(SSOC) and he was provided with an opportunity to respond, 
specifically during the November 2008 hearing.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

With respect to the Veteran's increased rating claim, as the 
Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in November 2005 
and July 2009.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical 
history, conducted appropriate audiological examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The examiners also commented on the functional effects caused 
by the Veteran's hearing loss disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Veteran was also provided with a VA audiologic 
examination in August 2002. While the record does not reflect 
that the examiner reviewed the Veteran's claims folder or 
commented on the functional effects caused by the Veteran's 
hearing loss disability, the Veteran is not prejudiced 
thereby as evaluation of hearing loss disability requires the 
mechanical application of audiologic findings to the rating 
criteria.  The reported findings were consistent with the 
remainder of the evidence of record.  Furthermore, the 
functional effects of the Veteran's hearing disability were 
specifically commented on in the subsequent and above 
mentioned VA examinations.  The Board therefore concludes 
that the examination is adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009).  The Veteran has not contended 
otherwise.  

In addition to the VA examinations discussed above, the 
evidence of record also contains reports of audiometric 
testing that were conducted during outpatient treatment.  
While these reports will be addressed in detail below, the 
Board notes that the audiologist who conducted the May 2003 
audiometric test observed that the Veteran's speech 
recognition threshold and pure-tone average did "not agree 
as expected."  The physician also noted that the findings 
were drastically worse than those recorded during the August 
2002 VA examination.  Based on the comments of the VA 
physician, and in light of the fact that the findings of the 
May 2003 audiometric test are inconsistent with the other 
evidence of record, the Board finds that this audiological 
report is not adequate for rating purposes.  As such, it will 
be discussed no further. 

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence 
and argument in support of his claim.  As noted in the 
Introduction, the Veteran and his representative appeared 
before the undersigned VLJ and presented personal testimony 
in support of his claim in November 2008. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for a 
service-connected bilateral hearing loss disability, 
currently evaluated as 60 percent disabling.

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2009).  

Effective as of June 10, 1999, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss.

The provisions of 38 C.F.R. § 4.86(a), as amended, provide 
that when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) also provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.




	(CONTINUED ON NEXT PAGE)


Analysis

Schedular rating

Audiological testing conducted in the August 2002 VA 
examination and during outpatient treatment in August 2003 
revealed identical findings.  Results of those examinations 
were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
70
75
80
74
LEFT
65
75
75
80
74

Speech discrimination scores were 50 percent in the right ear 
and 44 percent in the left ear.  

Applying the schedular criteria of Table VI, yields a 
numerical designation of IX in the right ear (74-81 percent 
average puretone decibel hearing loss, with between 44 and 50 
percent speech discrimination) and a numerical designation of 
IX for the left ear (74 to 81 percent average puretone 
decibel hearing loss, with between 44 and 50 percent speech 
discrimination).

At the November 2005 VA examination the following results 
were obtained:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
65
75
68
LEFT
60
60
70
70
65

Speech discrimination scores at that time of the examination 
were 44 percent in the right ear and 48 percent in the left 
ear.  

Utilizing table VI, yields a numerical designation of VIII in 
the right ear (66 to 73 percent average puretone decibel 
hearing loss, with between 44 and 50 percent speech 
discrimination) and a numerical designation of VIII for the 
left ear (58 to 65 percent average puretone decibel hearing 
loss, with between 44 and 50 percent speech discrimination).

On the authorized audiological evaluation in July 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
70
80
69
LEFT
55
65
70
70
65

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 52 percent in the left ear.  
Applying the schedular criteria of Table VI yields a 
numerical designation of VIII in the right ear (66 to 73 
percent average puretone decibel hearing loss, with between 
52 and 58 percent speech discrimination) and a numerical 
designation of VII for the left ear (58 to 65 percent average 
puretone decibel hearing loss, with between 52 and 58 percent 
speech discrimination).

Entering the category designations from the August 2002 VA 
examination or August 2003 VA outpatient treatment record 
into Table VII results in a disability percentage evaluation 
of 60 percent under Diagnostic Code 6100.

Entering the category designations from the November 2005 VA 
examination into Table VII results in a disability percentage 
evaluation of 50 percent under Diagnostic Code 6100.

Entering the category designations from the July 2009 VA 
examination into Table VII results in a disability percentage 
evaluation of 40 percent under Diagnostic Code 6100.

The Board also has considered the application of exceptional 
patterns of hearing impairment.  In this case the Veteran's 
audiometric testing results reveal puretone thresholds at the 
1000, 2000, 3000, and 4000 Hz of 55 dB or greater in both 
ears.  The test results do not, however, show 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz.  Accordingly, the 
Veteran may be rated under table VIa, however the roman 
numeral designations may not be elevated to the next higher 
level.  See 38 C.F.R. § 4.86 (2009).

Taking into consideration exceptional patterns of hearing 
impairment, the Veteran's August 2002 and August 2003 
examinations yield a numerical designation of VI for each 
ear.  Entering this category designation into Table VII 
results in a disability percentage evaluation of 30 percent 
under Diagnostic Code 6100. 

With respect to the November 2005 and July 2009 VA 
examinations, taking into consideration exceptional patterns 
of hearing impairment results in a numerical designation of V 
in both ears.  Entering this category designation into Table 
VII results in a disability percentage evaluation of 20 
percent under Diagnostic Code 6100.

Accordingly, it is more beneficial to apply table VI to the 
Veteran's hearing impairment as such results in a 60 percent 
disability rating based on the August 2002 and August 2003 
audiological test.  The Board thus finds that the Veteran's 
bilateral hearing loss disability was properly assigned a 60 
percent disability rating under Diagnostic Code 6100.

Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2009).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
July 12, 2002.  Therefore, the relevant time period under 
consideration is from July 2001 to the present.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's bilateral 
hearing loss disability warranted an evaluation in excess of 
60 percent at any time during the appeal period, from July 
2001 to the present.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the August 2003 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected bilateral hearing loss disability.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his bilateral hearing loss disability; 
in fact, it does not appear that the Veteran has been 
hospitalized at all for this disability. 

With respect to employment, the November 2005 VA examiner 
specifically commented on the impact the Veteran's hearing 
loss has on his employability.  See Martinak v. Nicholson, 21 
Vet. App. 447, 453-4 (2007).  In the examination report, the 
VA examiner stated that: 

[The] "Veteran's degree of hearing loss will likely 
limit his communication abilities.  The use of hearing 
aids along with other assistive listening devices will 
provide opportunities to improve his communication 
efforts.  He will be better suited to types of 
employment that require more visual rather than auditory 
skills.  However, the Veteran's hearing status does not 
preclude gainful employment."  

In this case there is no indication that the Veteran's 
bilateral hearing loss creates any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for ulcer disease.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in June 2002, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection 
for an ulcer and gastrointestinal disorders was denied by the 
Board in July 1996, the record contained the Veteran's 
service treatment records, VA outpatient treatment records, 
private treatment records, an April 1979 lay statement, the 
June 1992 hearing transcript, and VA examination reports from 
February 1972 and January 1992.

The Veteran's service treatment records document that the 
Veteran vomited in response to medication on January 13 and 
14, 1967.  His records are completely absent of any 
complaints or treatment for an ulcer or gastrointestinal 
disorder.  The Veteran's separation examination does not 
contain a history or any findings pertaining to either an 
ulcer or gastrointestinal disorder.  

A February 1972 VA examination noted that the Veteran's 
digestive system was normal.  No hernia was found.

In a statement received by the VA in April 1979, the Veteran 
related that after he was discharged from active duty, he 
began to have a burning sensation after food and liquid 
intake.  He stated that he was treated for an inflamed food 
passage.  The Veteran also indicated that he was currently 
being treated for ulcers and had four duodenal stomach 
ulcers.  During the June 1992 hearing, the Veteran testified 
that he had an ulcer while on active duty that was manifested 
by a burning sensation every morning and after eating and 
drinking.  See the June 1992 hearing transcript, pages 17 - 
22.

The Veteran's private and VA treatment records document 
complaints of epigastric burning and distress and diagnose 
the Veteran with an acute antral ulcer, hiatal hernia, marked 
reflux esophagitis and recurrent peptic ulcer disease.  In 
April 1979, W.K.B., D.O., stated that he had been treating 
the Veteran since September 1969.  He further indicated that 
the Veteran's complaints of burning food passage has been 
diagnosed as four duodenal stomach ulcers.  

In the July 1996 decision, the Board found that there was no 
evidence of "either peptic ulcer disease or a 
gastrointestinal disorder until many years after the Veteran 
separated from active duty service."  The Board also noted 
that the record did not contain evidence linking the 
Veteran's gastrointestinal disorders to his military service.  

Analysis 

The July 1996 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2009).  As 
explained above, the Veteran's claim of entitlement to 
service connection for a gastrointestinal disorder may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2009); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received [i.e., after 
July 1996] evidence bears directly and substantially upon the 
specific matter under consideration. i.e., a connection 
between the Veteran's current disability and an in-service 
injury or disease.  

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) medical nexus.  See Hickson, 
supra.  In this case the Board denied the Veteran's claim 
because Hickson elements (2) and (3) were lacking.  

The evidence associated with the Veteran's claims folder 
since July 1996 includes VA outpatient treatment records, 
multiple VA examination reports, the February 2003 and 
November 2008 hearing transcripts, a February 2003 statement 
from W.K.B, D.O. and arguments submitted by the Veteran's 
representative. 

The recent VA treatment records document ongoing medical 
treatment for gastrointestinal disorders.  See, e.g.,  an 
August 2004 VA treatment record.  As such, these medical 
records are not new and material.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

VA examinations conducted in October 1996, December 1997, 
December 1998, April 1999, August 1999, April 2004, March 
2005 and July 2009 do not address the Veteran's 
gastrointestinal disorders and are therefore not material 
evidence. 

During the September 2002 VA examination the Veteran was 
diagnosed with peptic ulcer disease by history.  An upper GI 
series revealed minimal deformity of the duodenal bulb and 
minimal gastroesophageal reflux with no evidence of a hiatal 
hernia.  The VA examiner did not indicate that the Veteran's 
current disability was related to his military service.  

The Veteran was diagnosed with peptic ulcer disease by 
history in the September 2006 VA examination.  After 
reviewing the Veteran's claims folder the VA examiner 
specifically stated that the Veteran's current peptic ulcer 
disease is not caused by or a result of the medication that 
the Veteran ingested while on active-duty that caused him to 
vomit. 

In a May 2004 statement, the Veteran's representative noted 
that the drug that caused the Veteran to vomit during 
service, Furadantin, has potential side effects that include, 
abdominal or stomach pain, nausea or vomiting and vomiting of 
blood.  Significantly, the side effects listed by the 
Veteran's representative do not include ulcers, chronic 
gastroesophageal reflux, hiatal hernia or any of the other 
gastrointestinal disabilities that the Veteran has been 
diagnosed with.  Moreover, in a December 2006 addendum, the 
September 2006 VA examiner stated that the Veteran's current 
digestive disorder was not caused by the treatment and 
administration of Furadantin in service.  Treatment with such 
medication "is known to cause nausea and vomiting, which is 
dose-related and is not chronic and persistent and is not 
known to cause peptic ulcer disease."  The May 2004 
statement submitted by the Veteran's representative is not 
material evidence.  

During the February 2003 hearing the Veteran's 
representative, stated that the Veteran was treated for 
stomach problems in September 1969.  During the November 2008 
hearing, the Veteran testified that he began taking 
medication for an ulcer in 1969.  While the Veteran's 
testimony is new insofar as it was not of record at the time 
of the prior Board decision, the testimony is duplicative of 
the April 1979 statement from Dr. W.K.B.  In fact, during the 
February 2003 testimony, the Veteran's representative 
specifically cited to Dr. W.K.B.'s April 1979 letter.  See 
the February 2003 hearing transcript, page 3. 

In a February 2003 statement, Dr. W.K.B. stated that he began 
treating the Veteran in September 1969 for complaints of 
"severe burning after food and/or liquid intake."  While 
initially treated for acid peptic ulcer disease, he later 
determined that the Veteran "most likely" had an ulcer and 
provided treatment accordingly.  While this evidence is new, 
it is not material.  Dr. W.K.B.'s statement does not indicate 
that the Veteran developed a gastrointestinal disability 
during service, nor does he link a current gastrointestinal 
disability to the Veteran's military service.  Moreover, this 
February 2003 statement is duplicative of Dr. W.K.B.'s 
February 1979 statement. 

To the extent the Veteran argues that Dr. W.K.B.'s February 
2003 statement provides a valid diagnosis subject to 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309, the Board observes that this theory of entitlement 
does not constitute a new claim.  Reliance on a new theory of 
entitlement - presumptive service connection - does not 
create new claims or negate the finality of his previously 
denied claims.  It is the diagnosed disability that forms the 
factual basis of a claim, not the theory of causation or 
entitlement.  See Boggs v. Peake, 520 F.3d 1330 (2009).  

Presumptive service connection for ulcers is a long standing 
theory of entitlement and was in effect when the Veteran's 
claim was previously denied by the Board.  See 38 C.F.R. 
§ 3.309 (1996).  Theories of substantive entitlement to 
benefits such as direct and presumptive connection are not 
independent for res judicata purposes, and can be lost 
forever if not addressed.  See Bingham v. Nicholson, 421 F.3d 
1346, 1348-49 (Fed.Cir.2005).  The Board will not reopen 
because the Veteran alleged an alternative theory of 
entitlement in the absence of a liberalizing change in law.  
See Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998).  If the Veteran wishes to 
challenge the Board's 1996 decision on the basis that it 
failed to address the presumptive period of service 
connection, the appropriate recourse is to file a claim 
alleging clear and unmistakable error (CUE).

To the extent the Veteran argues that he had ulcers or a 
gastrointestinal disorder during service, or within one year 
thereafter, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  In Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Moreover, the Veteran is not 
competent to testify as to the medical question of a 
relationship between his ulcers and gastrointestinal 
disabilities and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In short, the evidence associated with the Veteran's claims 
file since the July 1996 Board decision is not new and 
material, and does not raise a reasonable possibility of 
substantiating the claim.  The evidence does not serve to 
reopen the Veteran's claim of entitlement to service 
connection for an ulcer or gastrointestinal disability.  The 
benefit sought on appeal remains denied.  




ORDER

Entitlement to a disability rating in excess of 60 percent 
for bilateral hearing loss disability, from July 12, 2001 is 
denied. 

New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a 
gastrointestinal disability, to include ulcer disease, is not 
reopened.  The benefit sought on appeal remains denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


